DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/963,582 filled on 4/26/18 and claims priority to provisional application 62/490,389 filed on 4/26/17.

Response to Amendment
This office action is in response to the amendment/argument submitted on 11/19/20 wherein claims 1-13 are pending and ready for examination. No canceled or new claims have been cited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0215001 A1, Eaves hereinafter referenced as Eaves, and US 2013/0103220 A1, Eaves which is a PGPub of Eaves 2012 incorporated by reference, hereinafter referenced as Eaves 2012, in view of US 2016/0111877 A1, Eaves, hereinafter reference as Eaves’77, further in view of US 2005/0213684 A1, Flake et al, hereinafter referenced as Flake. 
Eaves 2012 (Pat 8,781,637) has been acknowledged and incorporated by reference [0054] and [0002-0006] of Eaves. Eaves 2012 and its features applied within Eaves practical implementations, Eaves ([0002-0006] and [0032-0037]). 

As to independent claim 1, Eaves teaches “A method for ensuring integrity of transmission-line voltage measurements in a digital-electricity power system comprising one or more transmitters, the method comprising: with each transmitter, monitoring and controlling voltage on a respective transmission line;” ([abstract] and fig 1 as the transmitter 20 has its mechanism that monitors voltage and controls its respective transmission line.)
Eaves teaches one transmitter, and is silent in regards to one or more transmitters.
Eaves’77 teaches “A method for ensuring integrity of transmission-line voltage measurements in a digital-electricity power system comprising one or more transmitters, the method comprising: with each transmitter, monitoring and controlling voltage on a respective transmission line;” ([abstract] and fig1, as the digital electrical power system and its mechanism that monitors voltage and controls its respective transmission line. Moreover, [0023] and [0027] wherein multiple transmission line pairs is disclosed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to include multiple transmission lines of Eaves’77 to the transmission line of Eaves as such combination is one of the possible embodiment One or more receiver circuits 1 each have a transmission line pair (Pairl, Pair2, PairN) originating from the PET transmission source”.)  One of ordinary skill in the art would appreciate such realization as the features wherein such realization would optimized safety, efficiency, resiliency, control and routing aspects. (Eaves’77 [0027]), see (Eaves 2012 [0066] “plurality of elements.. that serve the same purpose”). 
Eaves teaches “ensuring integrity of transmission-line voltage measurements in the presence of line-voltage disturbances during a sample period, comprising at least one of the following four methods:” ([0041] “reliability” and [0035] and [0052] wherein the fault determination reads on “ensuring integrity”. Also see Eaves 2012 [0037] “to ensure that the source and load equipment are electrically compatible and authorized to receive power before energy transfer is initiated” reads on “integrity”)
Eaves teaches “a) acquiring at least three measurements of transmission-line voltage during the sample period where voltage measurements may be affected by electrical disturbances;” (claims 1- 3 wherein the three measurements of claim 3, have been disclosed “through a first resistor value; and the load side simultaneously connects the transmission-line conductors to each other through a second resistor value, thus forming a voltage divider that creates a third voltage slope value that is detected by the transmitter”. Moreover, the times to sample and determine the voltage stop of claim 2, reads on “during sample period” also see claim 11, [0004-0006] “sample period”, [0037] and [0045]. Moreover, the goal of Eaves is to get rid of the interference and disturbance such as the undesirable magnetic flux of [0050-0051].)

Flake teaches “performing numerical analysis on the measurements to produce a polynomial function that approximates disturbance-free transmission-line voltage measurements; estimating accuracy of the polynomial function based on magnitude of variance of the individual measurements from the approximation,” ([abstract], fig 50, [0087] and [0231-0238] interference reads on “disturbance”. Moreover, the variance and standard deviation determination is applied [0211], figs 20-22 within an estimated process, and wherein the accuracy factor is sought as in [0214-0215] and [0250-0259], “SD”= Standard Deviation)
It would have been obvious to one of ordinary skill in the art to include the mathematical approaches/algorithm of Flake known within the art to the determinations applied in Eaves, since Eaves does not specify a defined algorithm of calculation, thus the well-known algorithm of Flake that is applied within the art and provides the desired outcome would be applicable and expected by one of ordinary skill in the art. Moreover, one of ordinary skill in the art would appreciate the feature that ensures transmission accuracy along with reliability (Flake [0250-0251])
Eaves as modified teaches “and interrupting the transmission-line power if the estimated accuracy does not meet a minimum accuracy requirement;” ([0052] “trip point values” reads on “interrupting”.)
Eaves as modified teaches “b) applying a negative or positive bias to the transmission line during the sample period;” ([0050-0052])

Eaves as modified teaches “and interrupting power to the transmission line if the rate of voltage change is outside of predetermined minimum and maximum values;” ([0049-0052] wherein the predetermined fault trip reads on “minimum and maximum values”.)
Eaves as modified teaches “c) where the digital-electricity power system comprises at least a first and a second transmission line, shifting a start time of a first sample period on the first transmission line in reference to a second sample period on the second transmission line to reduce overlap of sample periods across both transmission lines to prevent induction of electromagnetic noise from one transmission line to another transmission line;” (fig 1, [0011] and claims 3 and 12 wherein the first and second transmission lines are illustrated. Moreover, fig 5 and [0045-0049] wherein the time synchronization and the sample periods is illustrated.)
Eaves as modified teaches “and d) where the digital-electricity power system comprises at least a first and a second transmission line, synchronizing a start time of a first sample period on the first transmission line with a start time of a sample period on the second transmission line to allow electromagnetic noise from both transmission lines to decay to an acceptable value before the end of the sample period, thus leaving at least part of the remaining sample period available for disturbance-free voltage measurement.” (fig 1, [0011] and claims 3 and 12 wherein the first and second transmission lines are illustrated. Moreover, fig 5 and [0045-0049] wherein the time synchronization and the sample periods is illustrated. Moreover, [0050-0051] wherein 

As to claim 7, Eaves as modified teaches “the bias is produced by a voltage-divider circuit.” (fig 3-4, see the voltage divider at point 2. Moreover, [0011], claim 3 and 12 “voltage divider”.)

As to claim 8, Eaves as modified teaches “where at least one resistance value in the voltage- divider circuit is produced by controlling the resistance of a transistor.” (Eaves 2012, [0032-0036] the use of transistor as part of the controlled switching is applicable and could be implemented as disclosed and realized, thus on of ordinary skill in the art would contemplate such realization. Also see [0038-0036] and [0039-0044] of Eaves)

As to claim 9, Eaves as modified teaches “the bias is produced by a power-supply circuit.” ([0009-0010] “voltage source” reads on “power supply circuit”. Also see claim 1.)

As to claim 10, Eaves as modified teaches “wherein integrity of transmission-line voltage measurements in the presence of line-voltage disturbances during the sample period is ensured by (a) acquiring at least three measurements of transmission- line voltage during the sample period where voltage measurements may be affected by electrical disturbances;” (claims 1-3 wherein the three measurements of the reliability” and [0035] and [0052] wherein the fault determination reads on “ensuring integrity”. Also see Eaves 2012 [0037] “to ensure that the source and load equipment are electrically compatible and authorized to receive power before energy transfer is initiated” reads on “integrity”, see the rejection of claim 1 above.)
Eaves is silent in regard to producing a polynomial function that approximates disturbance-free transmission-line voltage measurements, and accuracy estimation.
Flake teaches “performing numerical analysis on the measurements to produce the polynomial function that approximates disturbance-free transmission-line voltage measurements; estimating accuracy of the polynomial function based on magnitude of variance of the individual measurements from the approximation,” ([abstract] interference reads on “disturbance”, and fig 50, [0087] and [0231-0238]. Moreover, the variance and standard deviation determination is applied [0211] within an estimated process, and wherein the accuracy factor is sought as in [0214-0215] and [0250-0259])
It would have been obvious to one of ordinary skill in the art to include the mathematical approaches/algorithm of Flake known within the art to the determinations applied in Eaves, since Eaves does not specify a defined algorithm of calculation, thus the well-known algorithm of Flake that is applied within the art and provides the desired outcome would be applicable and expected by one of ordinary skill in the art. Moreover, one of ordinary skill in the art would appreciate the feature that ensures transmission accuracy along with reliability (Flake [0250-0251])
trip point values” reads on “interrupting”.)

As to claim 11, see the rejection of claim 1 above.

As to claim 12, see the rejection of claim 1 above.

As to claim 13, see the rejection of claim 1 above.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eaves as modified as applied to claim 1 above, and further in view of US 2014/0324506 A1, Garrity et al, hereinafter referenced as Garrity. 

As to claim 2, Eaves as modified teaches the limitations of claim 1 above.
Eaves is silent in regards to numerical analysis is a form of linear regression.
Garrity teaches “numerical analysis of the voltage measurements is a form of linear regression.” ([0023] “linear regression” within the analysis of reliability determinations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique of linear/non-linear regression of Garrity to the calculation/algorithm of Eaves in order to attain the predicted outcome. Since Eaves does not specify the algorithm type/mathematical approach of 

As to claim 3, Eaves as modified teaches the limitations of claim 1 above.
Eaves is silent in regards to numerical analysis is a form of linear regression.
Garrity teaches “the numerical analysis of the voltage measurements is a form of non-linear regression.” ([0023] “non-linear regression” within the analysis of reliability determinations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique of linear/non-linear regression of Garrity to the calculation/algorithm of Eaves in order to attain the predicted outcome. Since Eaves does not specify the algorithm type/mathematical approach of the calculation and analysis used within the process, then the well-known mathematical algorithm of Garrity would be applicable as it would serve the purpose and provide the expected results (KSR).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eaves as modified as applied to claim 1 above, and further in view of US 2013/0096854 A1, Schweitzer. 

As to claim 4, Eaves as modified teaches the limitations of claim 1 above.
Eaves is silent in regards to digital filtering.
combination of analog and digital filters”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique of digital and analog filtering of Schweitzer to the technique of Eaves in order to attain the predicted outcome. Since Eaves does not specify the algorithm approach of the calculation and analysis used within the process, then the well-known algorithm of Schweitzer would be applicable as it would provide the expected results (KSR).

As to claim 5, Eaves as modified teaches the limitations of claim 1 above.
Eaves is silent in regards to passed through an analog filtering circuit before being measured for use in the numerical analysis. 
Schweitzer “numerical analysis of the transmission line voltage is passed through an analog filtering circuit before being measured for use in the numerical analysis” ([0050] “combination of analog and digital filters”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique of digital and analog filtering of Schweitzer to the technique of Eaves in order to attain the predicted outcome. Since Eaves does not specify the algorithm approach of the calculation and analysis used within the process, then the well-known algorithm of Schweitzer would be applicable as it would provide the expected results (KSR).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eaves as modified as applied to claim 1 above, and further in view of 5,990,686 Vokey et al, hereinafter referenced as Vokey.

As to claim 6, Eaves as modified teaches the limitations of claim 1 above.
Eaves is silent in regards to “bias is produced by an operational amplifier circuit”
Vokey teaches “bias is produced by an operational amplifier circuit” (fig 5 and col 9 lines 9-23 wherein the amplifier 60 and 62 provide a biasing voltage va.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known technique of operational amplifier to provide biasing voltage of Vokey to represent the biasing voltage of Eaves, wherein such technique is known within the art and would provide the expected and desired outcome of biased voltage. (KSR). One of ordinary skill in the art would contemplate that omitting the details of the bias voltage of Eaves, implies that all suitable, well-known techniques applied within the art would be applicable as long as the desired outcome to be obtained.

Response to Arguments
Applicant's arguments filed on 11/19/20 have been fully considered but they are not persuasive.

In regards to the argument pertaining 112(d) on page 3 of the Remarks, this argument is persuasive, thus the 112(d) rejection has been withdrawn. 

The applicant argues (Remarks page 4) “The Office recognized that Eaves did not disclose producing a polynomial function that approximates disturbance-free transmission-line voltage measurement and accuracy estimation, as specified in method (a) of claim 1. Nevertheless, the Office asserted that Flake discloses producing such a polynomial function. Flake, e.g., at Paras. 0211 discloses simply subtracting a waveform at sequential distances from the waveform at a preceding distance and evaluating this difference. We respectfully submit that this evaluation of a difference in a waveform at different distances does not equate with the production of a polynomial function, as specified in Applicant's claim 1, which can include, e.g., linear regression, non-linear regression, or digital filtering as specified in claims 2-4.”
The examiner respectfully does not agree, as the argument is moot, since the applicant arguing the rejection of claim 1, while addressing the limitations of claim 2-4. Mpep 2145 VI “arguing limitations that are not claimed”. Not to mention that Flake does indeed address the claimed language as depicted in the rejection above, and recited for the applicant’s convenience: “Moreover, the variance and standard deviation determination is applied [0211], figs 20-22 within an estimated process, and wherein the accuracy factor is sought as in [0214-0215] and [0250-0259], “SD”= Standard Deviation”. 

The applicant argues (Remarks page 4) “Garrity is cited for its disclosure of using linear regression. Garrity, however, discloses using a statistical method, such as linear regression, on "data received vis the [Output Management System]." That data can include energy and business related data or from other systems, as described in paragraph 0022 of Garrity. Garrity does not disclose performing linear regression or another polynomial function directly on the measurements of transmission-line voltage, as specified in Applicant's claims 1-3”.
The examiner respectfully does not agree. First, both Garrity and Eaves are geared toward determining a possible faults and increasing the power reliability applied on power source/ utility, regardless of the source details, and regardless of the type of the applied mathematical techniques, i.e. both teachings pertain the same field, and have the same goal of increasing reliability and determining possible faults. Second, when it comes to applying a defined technique used in the same field and has the same goal, it’s worth to mention that Eaves does not specify a defined mathematical technique, yet it instead Eaves is open to any mathematical approach applied within the art/ same field. i.e.  any/ all applied computational techniques within that same field/ art, are applicable and compatible as long as it provides the expected results. (KSR). Third, the motivation statement does not suggest or hint in any way that the source of the data to be part of the combination at all. The combination clearly is applied in terms of implementing the mathematical algorithm used in the same art/ field in order to provide the same goal of increasing reliability and determining occurrence of fault. Thus the argument is moot as it is based on a conclusion that has no existence in the rejection.

The rest of the arguments have been acknowledged yet the above response should be sufficient to respond to them.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/10/2021